EXHIBIT 10.33

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

SUPPLY AGREEMENT

THIS SUPPLY AGREEMENT (THE “SUPPLY AGREEMENT”) is made effective as of the 19th
day of December, 2007 (the “Effective Date”) by and between Cerus Corporation
(“Cerus”), a Delaware corporation, having its principal place of business at
2411 Stanwell Drive, Concord, CA 94520, and Brotech Corporation dba Purolite
Company (“Purolite”), a Delaware corporation, having its principal place of
business at 150 Monument Road, Bala Cynwyd, PA 19004. (Cerus and Purolite are
each individually referred to in this Supply Agreement as a “Party” and,
collectively, as the “Parties”).

WITNESSETH

WHEREAS, Cerus develops, markets and sells products and technology for the
inactivation of pathogens in blood and blood components, and Purolite is a
global manufacturer and supplier of specialty resins;

WHEREAS, the Parties desire to set forth the terms under which Cerus may
purchase from Purolite [ * ] and [ * ] (collectively, the “Raw Materials”) made
to Cerus specifications as further detailed, respectively in Exhibit A and
Exhibit B attached hereto (the “Specifications”);

WHEREAS, the Raw Materials will be used in the manufacture of disposable
products forming part of the INTERCEPT Blood System for platelets and the
INTERCEPT Blood System for plasma, respectively, for sale by Cerus and its
affiliates, and disposable products forming part of similar systems for sale by
a third party (collectively, the “Products”);

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein, Cerus and Purolite agree as follows:

 

1. PURCHASES

1.1 Purchase and Sale

During the term of this Supply Agreement, Purolite shall sell to Cerus Raw
Materials ordered pursuant to Section 1.2 of this Agreement. Cerus may
designate, from time to time, one or more third parties (hereinafter referred to
as “Designee”) that are authorized to receive, inspect and test shipments from
Purolite for such ordered Raw Materials, pursuant to Section 2.

 

Page 1 of 16

CERUS –PUROLITE AGMT.



--------------------------------------------------------------------------------

1.2 Forecasts/Purchase Orders

No later than the end of third quarter of each calendar year, Cerus will provide
Purolite with written rolling [ * ] month [ * ] forecasts of its requirements of
Raw Materials for the following [ * ] (each a “Forecast”), including requested
delivery dates. On or before the end of each calendar quarter during the term of
this Agreement, Cerus will provide a binding [ * ] order for the immediately
following calendar quarter, with delivery dates (“Purchase Order(s)”) and a
non-binding [ * ] forecast, with monthly delivery dates. Within ten
(10) business days after receipt of the Purchase Order, Purolite shall provide
confirmation of its ability to meet the monthly requirements in the Purchase
Order. All sales of Raw Materials shall be subject to the terms and conditions
of this Agreement and, to the extent they specify quantities, destinations and
delivery dates, to Cerus’ purchase orders, as the case may be.

 

2. DELIVERY AND ACCEPTANCE

The process flow charts illustrating the manufacturing and release processes for
the Raw Materials are attached hereto as Exhibit C, subject to change by mutual
written agreement of the Parties.

2.1 Testing and Release of Raw Materials

Purolite shall ship a representative sample of each batch of Raw Materials
produced with all relevant documentation (including Batch Record and Certificate
of Analysis) to Designee’s testing facility for testing as further detailed in
the “Quality Obligations” provided in Exhibit D attached hereto. If the analysis
of the sample batch performed by Designee indicates that said batch does not
meet Specifications or is otherwise non-conforming, Cerus shall provide written
notification of such to Purolite. A Certificate of Analysis shall be issued to
Cerus for each accepted batch.

2.2 Shipment

Purolite shall, upon notification by Cerus, ship released batches for said
materials to the location designated by Cerus in the respective purchase order,
using a mutually agreed carrier, [ * ]. Title and risk of loss to the Raw
Materials shall pass to Cerus [ * ] made by Purolite. Unless otherwise agreed to
in writing, Cerus shall pay all shipping charges. Purolite shall provide Cerus
with all documentation necessary to accomplish shipment to such designated
locations as further described in the Specifications. Should Purolite be unable
to provide Raw Materials by the agreed upon date of shipment on purchase orders
within agreed upon lead time, Purolite will bear the cost premium freight
(including airfreight) to deliver the Raw Materials to Cerus’ final destination,
as specified in the purchase order.

2.3 Quality Assurance

2.3.1 All Raw Materials shipped hereunder shall meet the Specifications and
shall be subjected to a quality control inspection and final release by Purolite
in accordance with the Quality Obligations set forth in Exhibit D attached
hereto, and Purolite shall maintain compliance with said Quality Obligations. If
Cerus or said Designee rejects Products as a result of Raw Materials
non-conformance, Cerus shall notify Purolite in writing within 60 days. At Cerus
option and at Purolite’s expense, as the case may be, Cerus shall receive a
credit, refund or replacement for such Raw Materials if the non-conformance can
be directly attributed to Purolite’s Raw Materials.

 

Page 2 of 16

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

2.3.2 Purolite shall permit Cerus to review periodically Purolite’s production
and quality control procedures and records and to visit Purolite’s facilities at
reasonable times with a representative of Purolite present in order to assure
satisfaction of the requirements of this Agreement. Purolite will also notify
Cerus immediately of any inspection of its facilities by a federal, state or
local regulatory agency as well as the results of such inspection.

2.3.3 In the event that either Party receives any complaint regarding the Raw
Materials, it shall notify the other Party promptly. Purolite will be
responsible for evaluating these complaints and responding to Cerus in writing.
Cerus will make a preliminary evaluation of each complaint it receives and will
conduct all follow-up and communicating which it deems appropriate.

 

3. PAYMENT

Prices to be paid by Cerus (the “Prices”) are set forth on Exhibit E.
Immediately following each shipment, Purolite shall invoice Cerus for Raw
Materials produced, released and shipped in accordance with this Agreement and
pursuant to Cerus’ Purchase Order for that shipment. Cerus will pay the amount
of the invoice within [ * ] days of receipt by Cerus of proof of delivery at
destination point of Raw Materials covered by such invoice, sent by Purolite.
Any pricing adjustment will be reflected in the invoice following the date the
Parties determine such adjustment is appropriate.

 

4. RAW MATERIAL CHANGES

4.1 Purolite shall notify Cerus in advance and in writing of any proposed change
in the following aspects of the Raw Materials or their components:
(i) composition or source of any raw material; (ii) method of producing,
processing or testing; (iii) change in subcontractors for producing, processing
or testing; (iv) site of manufacture; (v) labeling. No such change shall be made
without Cerus’ prior written consent.

4.2 Purolite shall make available to Cerus all developments or enhancements to
the Products and other products that accomplish the same or similar functions as
the Products. If Cerus shall agree in writing to accept any such enhancement,
development or other product, it shall be added as an amendment to their
respective Specifications. Changes in the price of Products as a result of
enhancements or developments accepted by Cerus shall be mutually agreed in
writing.

 

Page 3 of 16

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.



--------------------------------------------------------------------------------

5. FORCE MAJEURE

Purolite shall not be liable for delays in performance or for non-performance of
its obligations hereunder if prevented by unforeseeable causes outside of its
reasonable control. Without limiting the foregoing, such causes shall include
but not be limited to, acts of God or the public enemy, fires, floods,
earthquake, riots, boycotts, strikes, lock-outs, and delays in transportation or
shortage of supplies necessary for production, in each case where delays could
not reasonably have been prevented. Upon discovering that timely performance
will be delayed, Purolite will immediately notify Cerus of the nature of the
delay and Purolite’s disaster recovery plan along with timing expectations.
Purolite will develop and furnish to Cerus a copy of a proposed disaster
recovery plan promptly following execution of this Supply Agreement.

 

6. WARRANTIES AND INDEMNIFICATIONS

6.1 Purolite Warranties

6.1.1 PUROLITE WARRANTS THAT PUROLITE TRANSFERS GOOD AND MARKETABLE TITLE TO THE
RAW MATERIALS SOLD TO CERUS UNDER THIS AGREEMENT AS OF THE TIME THAT PUROLITE
SHIPS SUCH RAW MATERIALS. THE WARRANTIES IN THIS SECTION 6.1.1 ARE IN LIEU OF
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND
EXCLUDED BY PUROLITE, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR USE, OR ANY WARRANTY ARISING FROM COURSE OF PERFORMANCE,
COURSE OF DEALING OR USAGE OF TRADE.

6.1.2 All Raw Materials provided to Cerus are hereby guaranteed by Purolite, as
of the date of shipment or delivery, to meet the Specifications and requirements
specified by Cerus under this Supply Agreement and, to be, on such date, not
adulterated or misbranded.

6.2 Indemnification

6.2.1 Cerus, will indemnify, defend and hold harmless Purolite, its affiliates,
and their respective officers, directors, agents, and employees (each a
“Purolite Indemnified Party”) from and against any and all claims, actions and
causes of action from third parties, and liabilities, losses, costs, damages or
expenses (including reasonable attorney’s fees) arising therefrom out of or in
consequence of (i) the possession or use of any Products containing the Raw
Materials, except to the extent caused by a matter covered by Purolite’s
indemnity in Section 6.2.2; (ii) the death of or bodily injury to any person on
account of the use of any Product containing the Raw Materials, except to the
extent caused by a matter covered by Purolite’s indemnity in Section 6.2.2; or,
(iii) any claim that the Products violate a patent or trademark. However, Cerus
shall not be obligated to indemnify a Purolite Indemnified Party from any
liability to the extent caused by a Purolite Indemnified Party’s negligence or
misconduct.

6.2.2 Purolite will indemnify, defend and hold harmless Cerus and its respective
officers, directors, agents, employees and affiliates (each a “Cerus Indemnified
Party”) from and against any and all third party claims, actions, causes of
action, liabilities, losses, costs, damages or expenses (including reasonable
attorney’s fees) to the extent arising out of or in consequence of any (a) claim
of patent or trade secrets infringement which relates to the Raw Materials.
However, Purolite shall not be obligated to indemnify a Cerus Indemnified Party
from any liability to the extent caused by such Cerus Indemnified Party’s
negligence or misconduct.

 

Page 4 of 16

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

6.2.3 Each Party agrees to give the other Party prompt written notice of any
claims, including any claims asserted or made by any governmental authority, for
which the other might be liable under the foregoing indemnification, together
with the opportunity to defend, negotiate and settle such claims. Such notice
shall be given to the other Party promptly after receipt of such claim. Failure
to provide or promptly provide such notice shall not release the other Party
from any of its obligations hereunder except to the extent that the indemnifying
Party is materially prejudiced by such failure. Each Party will cooperate fully
with the other Party in defending or otherwise resolving any such action, and
each indemnified Party in any such action may at its option and expense be
represented in such action.

6.3 Insurance

Each Party shall obtain and keep in force during the term of this Agreement [ *
] comprehensive liability insurance covering each occurrence of bodily injury
(including death) and property damage in an amount of not less than $[ * ]
combined in a single limit, including:

(i) Products and Completed Operations Liability; and

(ii) Contractual Liability.

The insurance policy shall be endorsed to name the other Party as additional
insured and to provide for written notification to the other parties by the
insurer not less than thirty (30) days prior to cancellation, expiration or
modification. If requested in writing, a certificate of insurance evidencing
compliance with this Section and referencing this Supply Agreement shall be
furnished to each Party.

 

7. DISCLOSURE OF INFORMATION; INTELLECTUAL PROPERTY

7.1 Purolite shall maintain in confidence information received prior to and in
the course of this Agreement from Cerus or its Designee(s) relating to Cerus,
including, but not limited to, Cerus’ supply chain and business activities
(“Confidential Information”) and shall not disclose the same to any third party
or use the same except for the purposes of this Agreement. The term
“Confidential Information” shall not be deemed to include information which:

(a) is now, or hereafter becomes, through no act or failure to act on the part
of Purolite, generally known or available;

(b) is known by Purolite at the time of receiving such information, as evidenced
by his or her written records;

 

Page 5 of 16

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

(c) is hereafter furnished to Purolite by a third party, as a matter of right
and without restriction of disclosure; or

(d) is the subject of a written permission to disclose provided by Cerus.

Purolite understands and agrees that this Supply Agreement is not intended to
grant Purolite any right, title, interest or license to use or disclose Cerus’
Confidential Information and intellectual property, including, but not limited
to Products designs and Specifications.

7.2 Unless otherwise agreed in writing, all information concerning the Raw
Materials disclosed by Purolite prior to or during the term of the Agreement is
disclosed on a nonconfidential basis. Cerus understands and agrees that this
Supply Agreement is not intended to grant Cerus any right, title, interest or
license to use Purolite’s manufacturing processes.

 

8. TERM; TERMINATION

8.1 This Supply Agreement will have a term (the “Initial Term”) which will run
for seventy-two (72) months commencing on the Effective Date, subject to
extension as provided in Section 8.2.

8.2 At the end of the Initial Term and each renewal term, this Supply Agreement
shall automatically renew from year to year for successive one (1) year periods,
unless either Party shall have given the other Party written notice of
non-renewal at least two years prior to the last day of the Initial Term or
renewal term, as the case may be.

8.3 If a Party materially breaches this Supply Agreement and such breach remains
uncured for a period of ninety (90) days after written notice containing details
of the breach is delivered to the breaching Party, then the non-breaching Party
may terminate this Supply Agreement as to the breaching Party by further notice
delivered no later than thirty (30) days after the expiration of the initial
ninety (90) day cure period.

8.4 The provisions of Articles 6 and 7 of this Supply Agreement shall survive
termination of the Supply Agreement and remain in effect in accordance with
their terms.

 

9. MISCELLANEOUS

9.1 Entire Agreement

This Supply Agreement contains the entire agreement between the Parties relating
to the Raw Materials and supersede all prior agreements and negotiations between
Cerus and Purolite regarding the same. None of the terms of this Supply
Agreement shall be deemed to be waived or amended by any Party unless such a
waiver or amendment specifically references this Supply Agreement and is in
writing signed by the Party to be bound.

 

Page 6 of 16

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

9.2 Notices

All notices and demands required or permitted to be given or made pursuant to
this Supply Agreement shall be in writing and effective when personally given or
when placed in an envelope and deposited in the United States mail postage
prepaid and return receipt requested, or delivered by a recognized commercial
courier service, addressed as follows:

If to Cerus:

Chief Executive Officer

Cerus Corporation

2411 Stanwell Drive

Concord, CA 94520

cc: Vice President, Legal Affairs by fax ([ * ])

If to Purolite:

Ted Begg, Sales Mgr.

The Purolite Company

150 Monument Road

Bala Cynwyd, PA 19004

cc: Jacob Brodie, Vice President by fax 484 384 2751

or to such other address as to which either Party may notify the other.

9.3 Assignment

This Supply Agreement shall be binding upon and inure to the benefit of the
Parties, their successors and assigns. This Supply Agreement shall be
assignable: (i) by any Party to an affiliate of the Party, in whole or in part,
without the consent of the other Party; (ii) by any Party with the written
consent of the other Party; or (iii) by any Party without the consent of the
other Party to the purchaser of substantially all the assets of its business to
which this Supply Agreement relates or to any corporate successor to a Party by
merger, consolidation or otherwise. Any attempted assignment that does not
comply with the terms of this Section shall be void. Each Party shall cause this
Supply Agreement to be assumed by any business organization that purchases its
operations supporting this Supply Agreement or to any corporate successor to a
Party by merger, consolidation or otherwise. Despite any assignment under this
Section, the Party making the assignment shall remain liable for its obligations
as a Party to this Supply Agreement.

 

Page 7 of 16

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

9.4 Governing Law

This Supply Agreement is deemed to have been executed in and shall be governed
by and construed in accordance with the Uniform Commercial Code as enacted in
the State of New York and other applicable laws of the State of New York. If
particular portions of this Supply Agreement are ruled unenforceable, such
portions shall be deleted and all other terms and conditions of this Supply
Agreement shall remain in full force and effect.

9.5 Independent Contractors; Relationship of Parties

9.5.1 The relationship of the Parties under this Supply Agreement shall be and
at all times remains one of independent contractors. No Party is an employee,
agent or legal representative of any other Party or shall have any authority to
assume or create obligations on any other Party’s behalf.

9.5.2 Cerus shall have the right to revoke any designation as a Designee made
pursuant to Subsection 1.1 of this Agreement, which revocation shall be
effective thirty (30) days following written notice of such to Purolite.

9.5.3 Nothing herein shall be construed as giving any Designee any rights,
interest or claims hereunder or be entitled to any benefits under or on account
of the Agreement as a third-party beneficiary or otherwise and the sole and
intended beneficiaries of this Agreement and the Supply Agreement are Cerus and
Purolite.

 

Page 8 of 16

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Supply Agreement in
counterparts, effective as of the day and year first written above.

 

CERUS CORPORATION By:   /s/ William J. Dawson Name:   William J. Dawson Title:  
Chief Financial Officer PUROLITE CORPORATION By:   /s/ Jacob Brodie Name:  
Jacob Brodie Title:   Vice President

 

Page 9 of 16

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

Exhibit A

Specifications for [ * ]

{Attached separately}

[ * ]

 

EXHIBIT A

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

Exhibit B

[ * ]

{ATTACHED SEPARATELY}

[ * ]

 

EXHIBIT B

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

Exhibit C — Plasma Disk: Forecasting, Purchasing, Materials Process Flow

[ * ]

 

EXHIBIT C

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

Exhibit C — Platelet Wafer: Forecasting, Purchasing, Materials Process Flow
(Cont’d)

[ * ]

 

EXHIBIT C

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

Exhibit D

Quality Obligations

The following is to set forth responsibilities of Cerus and Purolite with
respect to Quality Obligations.

 

(A) Cerus (directly or through its Designee) Responsibilities:

 

1. Provide Purolite with current, approved regulatory documents including
Specifications.

 

2. Approve manufacturing batch records, review validation documents and other
manufacturing documents as applicable. If changes are indicated, provide edited
copies to Purolite to facilitate revision.

 

3. Cerus or its Designee will analyze pre-shipment samples of Product within [ *
] of receipt of said samples at the designated testing facility. Cerus will
provide Purolite with the analysis data and if the Product is approved, will
provide a written release of the Product Lots for shipment. If Product Lots are
rejected, Cerus will provide an explanation of the rejection along with the
analysis data.

 

4. Inspect and test all Raw Materials shipped hereunder and notify Purolite of
any Raw Materials that does not comply with the Specifications within sixty
(60) days from delivery. Such notice shall specify the reasons for rejection,
and Cerus or Designee giving notice (as the case may be) shall thereafter
(insofar as they are in its possession and with Purolite’s approval) return the
rejected Raw Materials to Purolite at Purolite’s risk and expense. If Cerus or
Designee (as the case may be) do not deliver such written notice of rejection
within such sixty (60)-day period, Cerus shall be deemed to have accepted the
shipment. In the event that Cerus or Designee (as the case may be) delivers
notice to Purolite that Cerus or said Designee has rejected any shipment, Cerus
or said Designee (as the case may be) shall promptly make available to Purolite
for examination and testing the Raw Materials contained in such rejected
shipment (excluding units consumed in such Designee testing), and Purolite
shall, within ninety (90) days, replace the defective and non-conforming Raw
Materials contained in such shipment and return such Raw Materials to Cerus or
said Designee (as the case may be), transportation and insurance prepaid.

 

(B) Purolite Responsibilities:

 

1. Maintain specifications and test methods according to Purolite SOPs and where
applicable, according to mutually agreed upon specifications.

 

2. Sample and maintain reserve samples per the Specifications.

 

EXHIBIT D

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

3. Test and perform quality release of Raw Materials and finished products
according to Purolite SOPs and approved specification requirements.

 

4. Provide prior notification to and obtain written approval from Cerus Quality
Assurance of any change to production or test records, Raw Material
Specifications, test methods or location relating to manufacture of Products.

 

5. Perform testing as directed by approved master records, protocols, or
validated analytical test procedures.

 

6. Maintain reasonable manufacturing records as agreed to by Cerus.

 

7. Perform cleaning and process validation as applicable per protocol (which
shall be reviewed by Cerus prior to final approval by Purolite).

 

8. Review and forward all deviation reports to Cerus for review as part of batch
record documentation.

 

9. Review and forward copy of executed batch records, test records, Certificates
of Analysis, and related documents, as required, to Cerus for review.

 

10. Provide evidence of ISO 9001 certification, if requested.

 

11. Maintain facility and critical systems in a current state of compliance and
validation per ISO 9001 requirements.

 

12. Agree to regular audits (no more frequently than annually or for cause) by
Cerus at mutually acceptable times.

 

13. Support Cerus regulatory submissions by providing information requested in a
timely manner provided such submissions do not require Purolite to provide
Purolite Confidential Information or trade secrets.

 

14. Notify Cerus, within ten (10) business days, of pending ISO or FDA audits
that may affect the supply of Raw Materials under this Agreement. Provide
results of any ISO or FDA audit related to Cerus manufacturing.

 

EXHIBIT D

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------

Exhibit E

Pricing

 

1. [ * ] Pricing

[ * ] price will remain at $[ * ] until Cerus [ * ] Pricing for these [ * ] will
decrease according to the following schedule after the aforementioned
requirement is satisfied.

 

Quantity

  

Price

[ * ]    [ * ]

 

2. Contract Grinding & Classification

[ * ] will be ground to [ * ] and further classified to a [ * ] for production
of [ * ]. Pricing for these operations are as follows and is based on the [ * ]
that is ground to produce [ * ].

Grinding- $[ * ] of [ * ]

Classification- $[ * ] of [ * ]

Pricing for extension terms will be negotiated in good faith between Cerus and
Purolite. Pricing negotiation will take into account any increases in Purolite’s
costs of raw materials and labor and any decrease in costs association with
achievement of manufacturing efficiencies. In the event the Parties are unable
to agree on pricing, such determination shall be made by a third party (not a
competitor to Purolite) to be designated by the Parties by arbitration
administered by the American Arbitration Association in accordance with its
Commercial Arbitration Rules

 

EXHIBIT E

CERUS –PUROLITE AGMT.

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 